Digitally signed by
                                                                             Reporter of Decisions
                                                                             Reason: I attest to the
                              Illinois Official Reports                      accuracy and integrity
                                                                             of this document
                                                                             Date: 2019.02.05
                                      Appellate Court                        16:15:51 -06'00'




                 Ryan v. Zoning Board of Appeals, 2018 IL App (1st) 172669



Appellate Court          SHEILA RYAN, Plaintiff-Appellant, v. THE ZONING BOARD OF
Caption                  APPEALS OF THE CITY OF CHICAGO, RAYMOND T.
                         DeGRAZIA, LAURA SHEEHAN, and 636-638 WEST 37TH
                         STREET, INC., Defendants-Appellees.



District & No.           First District, Fourth Division
                         Docket No. 1-17-2669



Filed                    November 8, 2018



Decision Under           Appeal from the Circuit Court of Cook County, No. 2016-CH-09800;
Review                   the Hon. Anna Helen Demacopoulos, Judge, presiding.



Judgment                 Reversed and remanded.


Counsel on               David S. Ruskin and Katherine H. Oblak, of Horwood Marcus & Berk
Appeal                   Chtrd., of Chicago, for appellant.

                         Edward N. Siskel, Corporation Counsel, of Chicago (Kerrie Maloney
                         Laytin and Myriam Zreczny Kasper, Assistant Corporation Counsel,
                         of counsel), for appellee Zoning Board of Appeals of the City of
                         Chicago.

                         James A. Roth, of Fidelity National Law Group, of Chicago, for
                         appellee Laura Sheehan.
                              Michael J. Flaherty and Timothy P. Mahoney, of Flaherty &
                              Youngerman, P.C., of Chicago, for other appellees.



     Panel                    PRESIDING JUSTICE McBRIDE delivered the judgment of the
                              court, with opinion.
                              Justices Gordon and Reyes concurred in the judgment and opinion.


                                               OPINION

¶1         Over Sheila Ryan’s objection, the Zoning Board of Appeals of the City of Chicago (Zoning
       Board of Appeals) granted a 2.5-inch reduction to the standard 24-inch setback required
       between the side of her home and the new home next door that was purchased by Laura
       Sheehan from building contractor Raymond T. DeGrazia and his corporation, 636-638 West
       37th Street, Inc. Ryan attempted to overturn the board’s decision by a judicial review in the
       circuit court of Cook County. The circuit court, however, granted Sheehan’s motion to dismiss
       Ryan’s complaint because the caption of her summons of service listed only “Zoning Board of
       Appeals of the City of Chicago, et al” as defendants and did not expressly include Sheehan. On
       appeal, Ryan contends that the summons adequately notified Sheehan of the legal action and
       that the decision to dismiss elevated form over substance. She asks us to reverse and remand
       for a resolution on the merits rather than on the basis of a minor technical error.
¶2         Ryan’s property is located at 640 West 37th Street. For simplicity, we will use “638 West”
       to refer to the new construction at 638 West 37th Street and “636-38 corporation” to refer to
       home builder DeGrazia’s company.
¶3         The record compiled before the Zoning Board of Appeals indicates the encroachment into
       the side setback was caused when the location for the new concrete foundation at 638 West
       was mismarked by a subcontractor. The builder testified he did not realize the error until after
       the foundation, walls, and roof were complete and it was no longer cost effective to alter the
       construction. The builder’s attempts to amicably resolve Ryan’s concerns about her adjacent
       residence were unsuccessful. 636-38 corporation asked the municipal zoning administrator for
       a variance from Chicago’s RS-3 zoning ordinance, but the administrator denied the request.
       The Zoning Board of Appeals granted the variance after finding strict compliance would create
       a hardship on the builder and/or the new owner; the small encroachment was a mistake, not
       profit-motivated, and would not impact public safety or be injurious to other property; and a
       variance would not alter the essential characteristics of the neighborhood.
¶4         Ryan timely filed for judicial review of the board’s decision dated June 22, 2016, and
       timely issued a summons on or about July 26, 2016, to the board; the builder, DeGrazia; and
       the new homeowner, Sheehan. The record includes a certified mail receipt that Sheehan signed
       at her new home on August 8, 2016, when she accepted delivery of the complaint and
       summons. Immediately below the caption was the subtitle “SUMMONS IN
       ADMINISTRATIVE REVIEW” and the following:




                                                  -2-
              “To each defendant:
                  YOU ARE SUMMONED and required to file an answer in this case or otherwise
              file your appearance in the office of the clerk of this court located in Room 801,
              Richard J. Daley Center, Chicago, Illinois, within 35 days after the date of this
              summons.”
¶5        This was followed by six lines of contact information for petitioner Ryan’s attorney, on the
     left side of the page, and to the right of the attorney contact information was a date field which
     the clerk of the circuit court had completed by stamping the summons date “JUL 26 2016.”
     Just below this paragraph, on the bottom half of the one-page summons, was the subtitle
     “CERTIFICATE OF MAILING” and the following:
                  “On _______________________, _____, I sent by registered mail a copy of this
              summons to each defendant addressed as follows:
                           Defendant                                         Address
            Zoning Board of Appeals—City of                  121 N. La Salle, room 905, Chicago, IL
            Chicago                                          60602
            Raymond T. DeGrazia                              3207 S. Emerald, Chicago, IL 60616
            Laura Sheehan                                    638 W. 37th Street, Chicago, IL 60609
            ___________________________________              ___________________________________
            ___________________________________              ___________________________________
            ___________________________________              ___________________________________
            ___________________________________              ___________________________________
                                                             Dated: Dorothy Brown JUL 26 2016
                                                             Clerk of the Court”
¶6       DeGrazia filed a motion to dismiss on grounds that Ryan had failed to name his corporation
     as a party to her review action, despite the fact that 636-38 corporation had applied for the
     zoning variance. Ryan then sought leave to amend her complaint to include the corporation as
     a defendant. On February 23, 2017, the circuit court granted Ryan leave to amend and denied
     DeGrazia’s motion as moot. Ryan filed her amended pleading the next day, and about two
     weeks later, Sheehan filed a special and limited appearance for purposes of challenging the
     contents of her summons. After written briefs and oral arguments, the circuit court granted
     Sheehan’s motion on June 14, 2017, and later denied a motion for reconsideration.
¶7       Ryan contends the circuit court misapplied Illinois law in concluding that it lacked
     jurisdiction over Sheehan and was required to dismiss the complaint seeking administrative
     review. We review the circuit court’s ruling de novo. McGaw Medical Center of Northwestern
     University v. Department of Employment Security, 369 Ill. App. 3d 37, 39, 860 N.E.2d 471,
     474 (2006).
¶8       “In a general sense, ‘jurisdiction’ refers to the ‘right or power to interpret and apply the
     law,’ or to a court’s ‘sphere of authority or control.’ ” In re M.W., 232 Ill. 2d 408, 414, 905
     N.E.2d 757, 763 (2009) (quoting Webster’s II New Collegiate Dictionary 601 (1999)). “In a
     technical, legal sense, however, jurisdiction is composed of two distinct elements: subject
     matter jurisdiction and personal jurisdiction.” In re M.W., 232 Ill. 2d at 414. A court can enter
     a valid judgment only if the court has subject matter jurisdiction to hear the type of claim and
     personal jurisdiction over the parties. In re M.W., 232 Ill. 2d at 415.



                                                 -3-
¶9          The Administrative Review Law (Act) grants special statutory jurisdiction to circuit courts
       to review final decisions of administrative agencies such as the Zoning Board of Appeals
       “within the time and in the manner herein provided,” i.e., as provided in the statute. 735 ILCS
       5/3-102 (West 2016). Because the Act is a departure from common law, the procedures it
       establishes must be strictly followed. Lockett v. Chicago Police Board, 133 Ill. 2d 349, 353,
       549 N.E.2d 1266, 1267 (1990); accord McGaw Medical Center, 369 Ill. App. 3d at 42 (a circuit
       court’s jurisdiction to review administrative decisions is derived solely from statute and if the
       statute’s procedures are not “strictly pursued,” then no jurisdiction is conferred on the circuit
       court (internal quotation marks omitted)). “The court may not resort to other law, either
       statutory or common law, that either expands or limits the provisions of the [Act] to obtain a
       different result.” McGaw Medical Center, 369 Ill. App. 3d at 43.
¶ 10        Litigants, however, have struggled to follow the terms of the Act and vest the court with
       jurisdiction. The harsh consequences of seemingly minor errors have prompted the legislature
       to clarify the language of the Act and create exceptions for certain errors. See, e.g., Fragakis v.
       Police & Fire Comm’n of the Village of Schiller Park, 303 Ill. App. 3d 141, 142-43, 707
       N.E.2d 660, 661-62 (1999) (outlining numerous amendments to the Act and referring to the
       practice area as a “dangerous minefield”).
¶ 11        For instance, rules abound on when to file, whom to name as defendants, and how to serve
       notice of an action. Section 3-103 of the Act requires an action for administrative review to be
       filed within 35 days from the date the decision sought to be reviewed was served on the
       affected party. 735 ILCS 5/3-103 (West 2016); Nudell v. Forest Preserve District of Cook
       County, 207 Ill. 2d 409, 411, 799 N.E.2d 260, 261 (2003). Unless the action is filed in the 35
       day period, the circuit court lacks subject matter jurisdiction and the party is forever barred
       from obtaining judicial review. Nudell, 207 Ill. 2d at 423. Section 3-107 of the Act provides
       that the complaint must name as defendants “the administrative agency and all persons, other
       than the plaintiff, who were parties of record to the proceedings before the administrative
       agency.” 735 ILCS 5/3-107 (West 2016). This requirement, however, has been deemed
       mandatory, instead of jurisdictional, and the legislature has created exceptions so that a
       petitioner may correct his or her complaint rather than seeing it dismissed for lack of subject
       matter jurisdiction. See McGaw Medical Center, 369 Ill. App. 3d at 43 (regarding the statutory
       amendment permitting the addition of an “employee, agent, or member of an administrative
       agency, board, committee, or government entity” (internal quotation marks omitted)).
¶ 12        As for personal jurisdiction, a plaintiff or petitioner submits to the personal jurisdiction of
       the court by the act of filing a petition or complaint. In re M.W., 232 Ill. 2d at 426. A
       respondent or defendant becomes subject to the court’s personal jurisdiction by consenting to
       personal jurisdiction by appearing in the action, or may have personal jurisdiction imposed
       upon him or her by the effective service of a summons. In re M.W., 232 Ill. 2d at 426. The
       objectives of service of process on a defendant are, first, to notify a defendant of pending
       litigation so that she or he may appear and defend, and second, to vest personal jurisdiction in
       the court. Charter Bank & Trust of Illinois v. Novak, 218 Ill. App. 3d 548, 552, 578 N.E.2d
       629, 631 (1991); White v. Ratcliffe, 285 Ill. App. 3d 758, 763-64, 674 N.E.2d 906, 911 (1996)
       (“[p]roper service of summons is a prerequisite for obtaining [personal] jurisdiction over a
       party,” and “a judgment entered without proper service of process is void even if the party
       against whom a judgment is entered had notice of the proceedings”); In re M.W., 232 Ill. 2d at
       426.


                                                    -4-
¶ 13        Looking further into the procedures that must be followed to effectively invoke the
       personal jurisdiction of the circuit court, section 3-105 of the Act specifies the use of registered
       or certified mail to serve a summons for administrative review on the administrative agency
       and each of the defendants. 735 ILCS 5/3-105 (West 2016). Section 3-105 also provides, “The
       form of the summons *** shall be according to rules of the Supreme Court.” 735 ILCS 5/3-105
       (West 2016). Illinois Supreme Court Rule 101 (eff. Jan. 1, 2016) requires that a summons be
       “directed to each defendant” and that the format “substantially” follow the sample summons
       that is included in the rule.1 The caption of the sample form directs “naming all defendants.”
       Ill. S. Ct. R. 101(b) (eff. Jan. 1, 2016). Also relevant is Illinois Supreme Court Rule 131(c) (eff.
       Jan. 1, 2016), which concerns pleadings and other documents that are filed and served, and
       provides that, in cases where there are multiple parties, “it is sufficient in entitling documents,
       except a summons, to name the first-named plaintiff and the first-named defendant with the
       usual indication of other parties.” (Emphasis added.)
¶ 14        Sheehan persuaded the circuit court that Ryan’s summons did not comply with these
       requirements and that these requirements were jurisdictional and could not be corrected by
       amending the complaint.
¶ 15        Long-standing precedent indicates a summons “which does not name a person on its face
       and notify him to appear, is no summons at all, so far as the unnamed person is concerned.”
       Ohio Millers Mutual Insurance Co. v. Inter-Insurance Exchange of the Illinois Automobile
       Club, 367 Ill. 44, 56, 10 N.E.2d 393, 398 (1937). The summons in Ohio Millers Mutual was
       declared invalid because it failed to name approximately 3000 people and business entities on
       its face. Ohio Millers Mutual, 367 Ill. at 45, 56. The summons was directed only to “ ‘Inter
       Insurance Exchange of the Illinois Automobile Club, David Rosenbach, as attorney in fact of
       the Inter Insurance Exchange of the Illinois Automobile Club, and;’ ” Ohio Millers Mutual,
       367 Ill. at 45. Attached to the back of the summons was a list of 3000 names without any
       further information about those people, corporations, and other firms, and the sheriff had made
       no attempt to serve anyone on the list. Ohio Millers Mutual, 367 Ill. at 45-46. The fatal defect
       in Goodkind v. Bartlett, 153 Ill. 419, 38 N.E. 1045 (1894), was that one of the defendants was
       not identified by name at all but was merely described as the person married to another of the
       defendants. The summons and complaint named “John N. Hummer and……Hummer, his
       wife” as defendants. Goodkind, 153 Ill. at 423. The court held that absent a statute permitting
       it, “persons, natural or artificial, cannot be made parties litigant by mere descriptio personae,
       but must be designated by name, both in the process and in the judgment.” Goodkind, 153 Ill.
       at 423. The court distinguished the situation where the party has been identified by the wrong
       name, holding that “in case of misnomer, if the summons is served on the party intended, and
       he fails to appear, or, appearing, fails to object, the judgment against him will be binding.”
       Goodkind, 153 Ill. at 423. The summons in Theodorakakis v. Kogut, 194 Ill. App. 3d 586,
       588-89, 551 N.E.2d 261, 270 (1990), was deemed invalid because a trust was designated with
       the wrong number, “4289,” even though the body of the complaint contained the correct
       number, “44289.” The face of the summons did not name a legally existent party and a
       complaint is not considered part of the summons. Theodorakakis, 194 Ill. App. 3d at 589.

           1
             The relevant version of Rule 101 included the sample form within the rule (Ill. S. Ct. R. 101(b)
       (eff. Jan. 1, 2016)), but as of 2018, the sample form was moved to the Article II Forms Appendix (Ill. S.
       Ct. R. 101 (eff. Jan. 1, 2018), Art. II Forms Appendix).

                                                       -5-
¶ 16        These principles were restated in Arch Bay Holdings, LLC-Series 2010B v. Perez, 2015 IL
       App (2d) 141117, 43 N.E.3d 562—a case that the circuit court expressly relied on in
       dismissing Ryan’s complaint for administrative review. The defendant’s name was omitted
       from the face of the summons and appeared only on an attached list that instructed the process
       server to serve certain individuals. Arch Bay Holdings, 2015 IL App (2d) 141117, ¶ 16. Under
       Ohio Millers Mutual, the failure to include the defendant’s name on the face of the summons
       rendered it “no summons at all.” Arch Bay Holdings, 2015 IL App (2d) 141117, ¶ 16. The
       court further noted that a summons is to be evaluated on its own, not in conjunction with the
       contents of the complaint. Arch Bay Holdings, 2015 IL App (2d) 141117, ¶ 19. Also, actual
       knowledge of an action through a flawed summons does not vest the court with personal
       jurisdiction. Arch Bay Holdings, 2015 IL App (2d) 141117, ¶ 19; U.S. Bank National Ass’n v.
       Johnston, 2016 IL App (2d) 150128, ¶ 28, 55 N.E.3d 742 (service of an invalid summons is
       ineffective).
¶ 17        Even so, courts “should not elevate form over substance, but should construe a summons
       liberally.” Novak, 218 Ill. App. 3d at 552. The summons in Novak correctly named the
       defendant, provided the correct address for the courthouse, and was personally served on the
       defendant a month prior to the hearing. Novak, 218 Ill. App. 3d at 551. The summons’ only
       flaw was that it did not specify a date for the defendant to appear. Novak, 218 Ill. App. 3d at
       551. The court found that despite this failing, the summons adequately supported personal
       jurisdiction over the defendant because the document gave notice that a legal action had been
       brought against her and that a hearing would be conducted. Novak, 218 Ill. App. 3d at 551.
       When the defendant received the summons, she contacted the clerk of the court and was told
       the date, time, and courtroom number where the case would be heard. Novak, 218 Ill. App. 3d
       at 550. She went to that courtroom on the correct day and time. Novak, 218 Ill. App. 3d at 550.
       In a subsequent motion to quash service of process, she swore the case was not called while she
       was in the courtroom and that two days later she received a letter from the plaintiff’s attorney
       informing her that a judgment had been entered against her that day. Novak, 218 Ill. App. 3d at
       550. The court acknowledged that the document was “ ‘imperfect’ ” but found that the omitted
       information was “not so serious a deficiency” as to invalidate the summons. Novak, 218 Ill.
       App. 3d at 551-52. Despite its imperfection, the face of the summons achieved its intended
       purposes of (1) notifying the defendant of the pending litigation and enabling her to appear and
       defend and (2) vesting personal jurisdiction in the trying court. See Novak, 218 Ill. App. 3d at
       552; Johnston, 2016 IL App (2d) 150128, ¶ 28 (service of process protects an individual’s
       right to due process by providing notice and an opportunity to be heard and it vests jurisdiction
       over the individual). The fact that the defendant did not hear the case being called in the
       courtroom, or did not step forward and question the clerk about the case, could have occurred
       even if the defendant had received a summons that was technically perfect. Novak, 218 Ill.
       App. 3d at 551.
¶ 18        Additionally, in the context of the stricter service requirements imposed under the Act, the
       Illinois Supreme Court has emphasized that an established rule of statutory construction is to
       “liberally construe a right to appeal so as to permit a case to be considered on its merits.”
       (Internal quotation marks omitted.) Cox v. Board of Fire & Police Commissioners, 96 Ill. 2d
       399, 403, 451 N.E.2d 842, 844 (1983). Moreover, “[t]he underlying spirit of our system of civil
       justice is that controversies should be determined according to the substantive rights of the
       parties. This notion is not only intuitive—it is the articulated public policy of the State. See 735


                                                    -6-
       ILCS 5/1-106 (West 1996).” Smith v. City of Chicago, 299 Ill. App. 3d 1048, 1054-55, 702
       N.E.2d 274, 279 (1998).
¶ 19        Notably, the legislature recently amended the law concerning civil summons in order to
       clarify that technical errors do not deprive the circuit court of personal jurisdiction, which the
       trial judge did not have the benefit of prior to ruling on Sheehan’s motion to dismiss. During
       the pendency of this appeal, the legislature amended section 2-201 of the Code of Civil
       Procedure by adding paragraph (c):
                     “§ 2-201. Commencement of actions-Forms of process.
                     (a) Every action, unless otherwise expressly provided by statute, shall be
                commenced by the filing of a complaint. The clerk shall issue summons upon request
                of the plaintiff. The form and substance of the summons, and of all other process, and
                the issuance of alias process, and the service of copies of pleadings shall be according
                to rules.
                     (b) One or more duplicate original summonses may be issued, marked ‘First
                Duplicate,’ ‘Second Duplicate,’ etc., as the case may be, whenever it will facilitate the
                service of summons in any one or more counties, including the county of venue.
                     (c) A court’s jurisdiction is not affected by a technical error in format of a summons
                if the summons has been issued by a clerk of the court, the person or entity to be served
                is identified as a defendant on the summons, and the summons is properly served. This
                subsection is declarative of existing law.” (Emphasis in original.) Pub. Act 100-1048,
                § 5 (eff. Aug. 23, 2018) (amending 735 ILCS 5/2-201).
¶ 20        Although section 2-201 is part of article II and thus concerns civil actions, rather than
       article III which is specific to administrative review actions, the amendment was to clarify
       existing law, rather than change it. We are confident that the legislature intended for summons
       to be evaluated consistently, rather than for special standards to be read into the language
       directly applicable to administrative review actions.
¶ 21        On appeal, Ryan contends that the face of the summons she sent to Sheehan for judicial
       review complied with the Act and the rules of the supreme court, despite the fact that the
       caption of the summons listed only “Zoning Board of Appeals of the City of Chicago, et al” as
       defendants and did not expressly include Sheehan. Ryan makes this argument because of the
       additional information on the face of the summons, which we set out above. Sheehan responds
       that a party seeking administrative review must strictly adhere to the procedures set out in the
       Act, but she “was named only parenthetically on the certificate of mailing [section of the
       summons],” and that case law supports the conclusion that the court lacked jurisdiction over
       Sheehan and properly dismissed Ryan’s action. The three other parties, Zoning Board of
       Appeals, DeGrazia, and 636-38 corporation, filed appellate appearances, but not briefs.
¶ 22        We have evaluated the summons in light of the Act, rules of the Illinois Supreme Court,
       and objectives of service of process. In our opinion, the format and contents of this summons
       adequately notified Sheehan of the pending administrative review action and her opportunity
       to respond and also vested the circuit court with personal jurisdiction over Sheehan. The
       caption included “et al.,” in lieu of defendant Sheehan’s (or defendant DeGrazia’s) actual
       name, but this was followed by clear statements on the face of the summons that Sheehan was
       a “defendant” to an administrative review action Ryan filed in the circuit court and summoned
       Sheehan to respond to the proceeding in that new forum. Just below the caption was the


                                                    -7-
       direction “[t]o each defendant *** to file an answer in this case or otherwise file your
       appearance *** within 35 days after the date of this summons;” and Sheehan’s full name and
       mailing address was printed just slightly lower on the same page, under the columns
       “Defendant” and “Address,” and immediately below the clerk’s statement, “On [JUL 26
       2016], I sent by registered mail a copy of this summons to each defendant addressed as
       follows.” All of this information appeared on the face of the summons. This one-page
       summons repeatedly and clearly identified Sheehan as a “defendant” in an action in the circuit
       court of Cook County and summoned the defendant to respond to the proceeding in that new
       forum. Despite the use of “et al.” in the caption, this summons adequately informed Sheehan
       of the pending action against her and what she needed to do in order to appear and defend her
       interests. See Novak, 218 Ill. App. 3d at 552. When looking at the face of this particular
       summons, we find that the use of the word “et al.” in the caption, rather than expressly listing
       all the defendants in the caption, was a minor and inconsequential violation of the requirements
       of the Act and rules of the Illinois Supreme Court. There was no due process violation here.
       The circuit court obtained personal jurisdiction over Sheehan when she accepted certified mail
       delivery of Ryan’s one-page summons and attached complaint for administrative review.
¶ 23        Sheehan’s reliance on Arch Bay Holdings is misplaced, as the defendant’s name in that
       case did not appear on the face of the summons at all. See Arch Bay Holdings, 2015 IL App
       (2d) 141117, ¶ 21 (reversing the trial court’s denial of the borrower’s motion to quash service
       in a mortgage foreclosure action where the face of the summons did not include the borrower’s
       name). Here, however, Sheehan’s name does appear prominently on the face of the summons,
       as a “Defendant,” and the summons notifies “each defendant” of the time and place at which
       she must appear.
¶ 24        Sheehan’s reliance on Central States Trucking Co. v. Department of Employment Security,
       248 Ill. App. 3d 86, 618 N.E.2d 430 (1993), is also misplaced. In that case, a necessary party,
       the director of the Department of Employment Security, was omitted entirely from the
       summons and the complaint for administrative review. The director was named “only
       parenthetically on the certificate of mailing” in her capacity as the head of the defendant
       department and her name appeared in two exhibits attached to the complaint. Central States
       Trucking, 248 Ill. App. 3d at 89. The director was served with the summons, not as a named
       defendant, but in her capacity as head of the department. The reviewing court deemed both the
       summons and complaint defective due to the abject omission of the director as an actual party
       and affirmed the trial court’s dismissal of the proceedings. Central States Trucking, 248 Ill.
       App. 3d at 90. In contrast, Ryan indicated Sheehan was a defendant on the face of the
       summons, named Sheehan as a party defendant in the complaint for administrative review, and
       served Sheehan with the summons and complaint in her capacity as a named defendant. To be
       clear, Sheehan’s name was not enclosed within parentheses, and she was not identified in a
       representative capacity or by a title or other description—she was named as a defendant on the
       face of the summons. This case is not like Central States Trucking, 248 Ill. App. 3d 86. For that
       matter, it is not like Goodkind, 153 Ill. at 423, in which the summons and complaint named
       “John N. Hummer and …… Hummer, his wife” as defendants and did not effectively include
       John N. Hummer’s wife Rachael Hummer.
¶ 25        Nor is this case like Hanke v. Department of Professional Regulation, 296 Ill. App. 3d 825,
       696 N.E.2d 12 (1998), despite Sheehan’s contention that Hanke is directly on point and
       supports the dismissal of Ryan’s complaint. In Hanke, the plaintiff sought administrative


                                                   -8-
       review of the denial of an Illinois nursing license. Hanke, 296 Ill. App. 3d at 826. Although she
       summoned the director of the Department of Professional Regulation, she failed to cause
       summons to issue against the Department of Professional Regulation and on the individual
       members of the committee of nurse examiners. Hanke, 296 Ill. App. 3d at 827. Thus, Hanke
       and Central States Trucking are similar to each other, in that those plaintiffs made no attempt
       to serve necessary parties, and dissimilar from the present case in which the plaintiff
       effectively served all the necessary parties.
¶ 26       The face of this summons clearly communicated that Sheehan had been named and served
       as a defendant to Ryan’s action for administrative review. Having found that the contents of
       the face of this timely summons were sufficient, we do not need to address the parties’
       additional arguments regarding the difference between jurisdictional and merely mandatory
       requirements under the Act, and whether Ryan was entitled to a good faith exception for
       noncompliance with the stated procedures. We reverse the dismissal order and remand the
       cause for further proceedings.

¶ 27      Reversed and remanded.




                                                   -9-